Rost, J.,
delivered the opinion of the court.
This is an action to recover the rent due for the use of a ware-house, leased by the plaintiff to the defendants.
It appears by the lease, that the defendants rented one *80half of the ware-house, at twenty-five dollars per month. Subsequently, the plaintiff notified them in writing-, that if they occupied the whole of his ware-house longer than the day of the notice, he would charge them twenty-five dollars per month, for the half which they had lately taken possession of, and fifty dollars a month afterwards, making seventy-five dollars for the whole, or fifty dollars for the whole, if they took it by the year. The defendants continued under their lease, and the plaintiff claims rent from them, agreeably to his notice. The case was submitted to a jury, who being of opinion that the defendants had not occupied the whole ware-house, in such a manner as to make them liable for the rent claimed, gave a verdict for the rent due under the lease; and judgment having been rendered, the defendants appealed. The plaintiff has asked that the judgment be amended, so as to allow him the whole amount claimed in his petition. The question upon which the decision turned in the court below, was purely a question of fact; and the conclusion to which the jury came, appears to us fully justified by the evidence in the record.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.